

117 HR 4930 IH: Southbound HUSSH and NIITE Help Households Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4930IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Ms. Speier (for herself, Mr. Panetta, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Aviation Administration to continue processing the proposed SFO NIITE Departure Southbound Transition and the OAK HUSSH Departure Southbound Transition, and for other purposes.1.Short titleThis Act may be cited as the Southbound HUSSH and NIITE Help Households Act or the SHHH Act.2.Processing of departure transition(a)In generalThe Administrator shall—(1)continue processing the proposed SFO NIITE Departure Southbound Transition and the OAK HUSSH Departure Southbound Transition in accordance with the recommendation of the San Francisco International Airport/Community Roundtable (in this Act referred to as the SFO RT) and the Select Committee on South Bay Arrivals; and(2)render a determination as to adoption of the proposal.(b)Collaboration(1)In generalThe Administrator shall work collaboratively with the SFO RT to provide technical assistance, including—(A)appropriate FAA technical staff;(B)data relating to the NIITE/HUSSH Departures;(C)the proposed southbound transition; and(D)other related or impacted flight procedures.(2)DataThe data described in subparagraphs (B), (C), and (D) of paragraph (1) shall include, at a minimum, AEDT noise modeling, operational data, TARGETS data, and other pertinent data.(c)Requirements(1)In generalWithout regard to any FAA version of a NIITE/HUSSH Southbound procedure proposed by the FAA, the Administrator may not prevent the SFO RT from initiating their own proposed NIITE Departure or HUSSH Departure Southbound Transition procedures through the IFP Gateway or other process unless the Administrator determines that blocking the public initiation is necessary for safety reasons which cannot be remedied.(2)AnalysisIf the Administrator makes the determination described in paragraph (1), the Administrator shall—(A)provide detailed analysis and provide procedure alternatives in order to solve the safety concerns, if possible; and(B)submit or process the procedure for the southbound transitions in accordance with safety considerations.(d)ProcessingAfter the NIITE Departure Southbound Transition or the HUSSH Departure Southbound Transitions has been entered into the IFP Gateway, the Administrator shall convene necessary groups and committees and take other actions pursuant to Order JO7100.41A to expeditiously process the NIITE HUSSH Southbound Transitions.(e)ImplementationThe Administrator shall implement the proposed addition of a southbound transition to each of the NIITE and HUSSH nighttime noise abatement departures with the same conditions as the operations of the NIITE and HUSSH existing transitions as in effect on the date of enactment of this Act, including operating hours of 10:00 p.m. to 7:00 a.m. every day of the week.(f)ParticipationThe Administrator shall permit the SFO Roundtable to send aviation technical representatives and consultants to participate in the NIITE and HUSSH PBN Implementation Process (Order JO7100.41) as members of the core working group, full working group, or other groups on the same terms and conditions as the participation by an airport, airline industry, or a procedure proponent.(g)ProcessThe Administrator shall follow the prescribed process as specified in the FAA PBN Implementation Process (Order JO7100.41) and shall not gratuitously withhold permissions or add requirements that would block continuation to successful conclusion of the NIITE or HUSSH PBN Implementation processes.3.ReportThe Administrator shall submit to the appropriate congressional committees a report if—(1)on the date that is 60 days after the date of enactment of this Act, the NIITE Departure Southbound Transition and the HUSSH Departure Southbound Transition have not been entered into the IFP Gateway;(2)on the date that is 90 days after the entry of the proposed procedure into the IFP Gateway, the NIITE Departure Southbound Transition and the HUSSH Departure Southbound Transition have not completed Order JO7100.41 Phase One Preliminary Activities;(3)on the date that is 180 days after the date of entry of the proposed procedure into the IFP Gateway, the NIITE Departure Southbound Transition and the HUSSH Departure Southbound Transition have not completed Order JO7100.41 Phase Two Design Activities; and(4)on the date that is 2 years after the date of entry into the IFP Gateway, the NIITE Departure Southbound Transition and the HUSSH Departure Southbound Transition are not fully implemented by publication and use of the Southbound Transitions.4.DefinitionsIn this Act, the following definitions apply:(1)AdministratorThe term Administrator means the Administrator of the FAA.(2)AEDTThe term AEDT means Aviation Environmental Design Tool.(3)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.(4)Core working groupThe term core working group means a group of individuals listed in the PBN process that, during the Preliminary Activities—(A)documents and records baseline data used for analysis;(B)identifies and documents expected benefits for the project;(C)designs or reviews conceptual procedures or routes in TARGETS;(D)reviews applicable PBN-related knowledge databases and historical documents; and(E)identifies additional significant information and potential risks associated with the project.(5)FAAThe term FAA means the Federal Aviation Administration.(6)Full working groupThe term full working group means a committee of participants in the PBN process most often consisting of the FAA, airlines, an airport authority, and other industry representatives.(7)IFP GatewayThe term IFP Gateway means the Instrument Flight Procedures Gateway.(8)OAKThe term OAK means Oakland Metropolitan Airport.(9)PBNThe term PBN means performance based navigation.(10)ProponentThe term proponent means the originator of a departure procedure requirement, including an individual user group, ATC, Aeronautical Information Service, or other appropriate government agency.(11)SFOThe term SFO means San Francisco International Airport.(12)TARGETSThe term TARGETS means Terminal Area Route Generation Evaluation and Traffic Simulation.